DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the application filed on February 2, 2021, in which claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statement filed May 6, 2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file. The information referred to therein has been considered as to the merits.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
At step 1, claims 1, 11 and 16 recite a method, computer readable media and system comprising a combination of concrete devices (a memory, processor, and display), and therefore, are process, article of manufacture and machine, which are statutory of invention.
At step 2A, prong one, each limitation of claims 1, 11 and 16, with the exception of the preamble, is a step of observation, evaluation, and judgement that can be practically performed by a human, either mentally or with the use if pen and paper. Specifically, the claimed limitations are directed to (i) determining a first dataset of events…. (analyzing the dataset of event information using evaluation and judgement) (2) determining a second dataset of events…. (analyzing the dataset of event information using evaluation and judgement), (3) executing a query on the first and second dataset of events…(processing the determined first and second dataset to evaluate whether the dataset satisfies the query from the first and second dataset of events using evaluation and judgement).
Step 2A, prong 2, this judicial exception is not integrated into a practical application. In particular, the processor, memory and displaying the data corresponding to the dataset…are additional element., i,e., the monitoring component in the processor performs the necessary software tasks so that the result of the abstract mental process is displayed on the display. The limitation represents extra-solution activity because it is a mere nominal or tangential addition to the claims (see MPEP 2106.05(g)), Such a processor, memory and displaying the data, in these steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Specifically, the processor and memory recited in the claims do not add a meaningful limitation to the method, product and system, and they are extra-solution activity that do not meaningfully limit the claims. The processor, memory and display are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05 (f). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (See MPEP 2106.05(h)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the obtaining and displaying steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
In step 2B, claims 1, 11 and 16 do not add any specific limitations or combination of limitations that are not well-understood, routine, conventional activity in the field, or simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (MPEP 2106.05).
Nothing in the claims, understood in light of the specification, requires other than off-the-shelf, conventional computer, network, and display technology for determining, executing, and displaying desired information. The courts have held computer implemented processes not to be significantly more than an abstract idea (thus ineligible) where the claims, as a whole, amount to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking”).
Accordingly, the examiner concludes that claims 1, 11 and 16 respectively recite a method, computer readable media and system of observation, evaluation, and judgment that can be performed in the human mind, which is a mental process identified in the MPEP, and thus an abstract idea.

Claim 2 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
2 recites the same abstract idea of "a human analyzing data". The claim recites the additional limitations of “wherein the first events includes a link to the portion of non-text machine data associated with the event, and the portion of non-text machine data is accessed for the display using the link”, which elaborates in the abstract idea of a human analyzing data, and therefore, does not amount to significantly more than the abstract idea.

Claim 3 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
3 recites the same abstract idea of "a human analyzing data". The claim recites the additional limitations of “wherein the display includes at least some of the portion of non-text machine data and one or more field values associated with the second event”, which elaborates in the abstract idea of a human analyzing data, and therefore, does not amount to significantly more than the abstract idea.

Claim 4 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
4 recites the same abstract idea of "a human analyzing data". The claim recites the additional limitations of “wherein the first event is correlated with the second event based at least on matching the first field value of a field to the second field value of the field based on the at least one criterion comprising the field specified in the query”, which elaborates in the abstract idea of a human analyzing data, and therefore, does not amount to significantly more than the abstract idea.

Claim 5 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
5 recites the same abstract idea of "a human analyzing data". The claim recites the additional limitations of “wherein the first field value describes, by text, content of the portion of non-text machine data associated with the first event”, which elaborates in the abstract idea of a human analyzing data, and therefore, does not amount to significantly more than the abstract idea.

Claim 6 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
6 recites the same abstract idea of "a human analyzing data". The claim recites the additional limitations of “wherein the non-text machine data comprises an image, and the first field value represents an object identified in the image based on object recognition”, which elaborates in the abstract idea of a human analyzing data, and therefore, does not amount to significantly more than the abstract idea.

Claim 7 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
7 recites the same abstract idea of "a human analyzing data". The claim recites the additional limitations of “wherein the portion of non-text machine data is a frame grab of a video sequence of a video file, a subset of frames of a video sequence of a video file, a clip of audio from an audio file or video file, one or more images from a collection of still images, or a cropped image of an image file”, which elaborates in the abstract idea of a human analyzing data, and therefore, does not amount to significantly more than the abstract idea.
Claim 8 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
8 recites the same abstract idea of "a human analyzing data". The claim recites the additional limitations of “wherein the correlation corresponds to a join command of the query and the at least one criterion is of the join command and comprises a field for a join operation that combines the first event with the second event based on respective values of the field”, which elaborates in the abstract idea of a human analyzing data, and therefore, does not amount to significantly more than the abstract idea.

Claim 9 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
9 recites the same abstract idea of "a human analyzing data". The claim recites the additional limitations of “wherein the dataset comprises the first event and the second event”, which elaborates in the abstract idea of a human analyzing data, and therefore, does not amount to significantly more than the abstract idea.

Claim 10 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
10 recites the same abstract idea of "a human analyzing data". The claim recites the additional limitations of “wherein the executing of the query combines at least the first event and the second event resulting in a merged event, the merged event being included in the dataset”, which elaborates in the abstract idea of a human analyzing data, and therefore, does not amount to significantly more than the abstract idea.



Claim 12 is dependent on claim 11 and includes all the limitations of claim 11. Therefore, claim
12 recites the same abstract idea of "a human analyzing data". The claim recites the additional limitations of “wherein the first events includes a link to the portion of non-text machine data associated with the event, and the portion of non-text machine data is accessed for the display using the link”, which elaborates in the abstract idea of a human analyzing data, and therefore, does not amount to significantly more than the abstract idea.

Claim 13 is dependent on claim 11 and includes all the limitations of claim 11. Therefore, claim
13 recites the same abstract idea of "a human analyzing data". The claim recites the additional limitations of “wherein the display includes at least some of the portion of non-text machine data and one or more field values associated with the second event”, which elaborates in the abstract idea of a human analyzing data, and therefore, does not amount to significantly more than the abstract idea.

Claim 14 is dependent on claim 11 and includes all the limitations of claim 11. Therefore, claim
14 recites the same abstract idea of "a human analyzing data". The claim recites the additional limitations of “wherein the first event is correlated with the second event based at least on matching the first field value of a field to the second field value of the field based on the at least one criterion comprising the field specified in the query”, which elaborates in the abstract idea of a human analyzing data, and therefore, does not amount to significantly more than the abstract idea.


Claim 15 is dependent on claim 11 and includes all the limitations of claim 11. Therefore, claim
15 recites the same abstract idea of "a human analyzing data". The claim recites the additional limitations of “wherein the first field value describes, by text, content of the portion of non-text machine data associated with the first event”, which elaborates in the abstract idea of a human analyzing data, and therefore, does not amount to significantly more than the abstract idea.

Claim 17 is dependent on claim 16 and includes all the limitations of claim 16. Therefore, claim
17 recites the same abstract idea of "a human analyzing data". The claim recites the additional limitations of “wherein the first events includes a link to the portion of non-text machine data associated with the event, and the portion of non-text machine data is accessed for the display using the link”, which elaborates in the abstract idea of a human analyzing data, and therefore, does not amount to significantly more than the abstract idea.

Claim 18 is dependent on claim 16 and includes all the limitations of claim 16. Therefore, claim
18 recites the same abstract idea of "a human analyzing data". The claim recites the additional limitations of “wherein the display includes at least some of the portion of non-text machine data and one or more field values associated with the second event”, which elaborates in the abstract idea of a human analyzing data, and therefore, does not amount to significantly more than the abstract idea.




Claim 19 is dependent on claim 17 and includes all the limitations of claim 17. Therefore, claim
19 recites the same abstract idea of "a human analyzing data". The claim recites the additional limitations of “wherein the first event is correlated with the second event based at least on matching the first field value of a field to the second field value of the field based on the at least one criterion comprising the field specified in the query”, which elaborates in the abstract idea of a human analyzing data, and therefore, does not amount to significantly more than the abstract idea.

Claim 20 is dependent on claim 17 and includes all the limitations of claim 17. Therefore, claim
20 recites the same abstract idea of "a human analyzing data". The claim recites the additional limitations of “wherein the first field value describes, by text, content of the portion of non-text machine data associated with the first event”, which elaborates in the abstract idea of a human analyzing data, and therefore, does not amount to significantly more than the abstract idea.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,956,481. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the instant application substantially recite all the limitations of claims 1-30 of the US Patent, except for automatically generating annotations of the non-text machine data, each annotation being associated with an event of the first dataset and describing, by text, content of the portion of non-text machine data associated with the event and determining that at least one value that corresponds to a sub-portion of the portion of raw machine data of the second event satisfies the at least one criterion specified by the query to generate a correlated dataset from a subset of the first dataset of events and the second dataset of events that satisfy the query. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate a first and second dataset of events instead of determining a first and second dataset of events, since the generated and determined the first and second dataset of events would have been explicitly in order to analyze large volumes of machine-generated data, such as performance information and log data obtained from the data center thereby allowing for more efficient processing. Note, such deviation would not interfere with the functionality of the claims that are already patented, and would achieve the same end result.
Please, see the comparison table below:
Application
Patent
1. A computer-implemented method comprising:
determining a first dataset of events, each event corresponding to a portion of non-text machine data, the non-text machine data comprising images, video, audio, or a combination thereof;
determining a second dataset of events, each event including a portion of raw machine data in textual form and produced by a component within an information technology environment and associated with a timestamp;
executing a query on the first dataset of events and the second dataset of events, the executing including determining a dataset that satisfies the query from the first dataset of events and the second dataset of events based on determining that a first field value associated with a first event of the first dataset and a second field value associated with a second event of the second dataset satisfy at least one criterion on which the first event is correlated with the second event, the at least one criterion specified by the query; and
causing display of data corresponding to the dataset on a client device.
1. A computer-implemented method comprising:
generating a first dataset of events, each event generated in association with a portion of non-text machine data, the non-text machine data comprising images, video, audio, or a combination thereof
generating a second dataset of events, each event including a portion of raw machine data in textual form and produced by a component within an information technology environment and associated with a time stamp;
automatically generating annotations of the non-text machine data, each annotation being associated with an event of the first dataset and describing, by text, content of the portion of non-text machine data associated with the event;
executing a query on the first dataset of events and the second dataset of events, the executing including a correlation of a first event of the first dataset with a second event of the second dataset based on determining that at least a portion of the annotation associated with the first event satisfies at least one criterion specified by the query on which the first event is correlated with the second event;
determining that at least one value that corresponds to a sub-portion of the portion of raw machine data of the second event satisfies the at least one criterion specified by the query to generate a correlated dataset from a subset of the first dataset of events and the second dataset of events that satisfy the query; an
causing display of data corresponding to the correlated dataset on a client device.






Application
Patent
2. The method of claim 1, wherein the first events includes a link to the portion of non-text machine data associated with the event, and the portion of non-text machine data is accessed for the display using the link.

3. The method of claim 1, wherein the display includes at least some of the portion of non-text machine data and one or more field values associated with the second event.

4. The method of claim 1, wherein the first event is correlated with the second event based at least on matching the first field value of a field to the second field value of the field based on the at least one criterion comprising the field specified in the query.

5. The method of claim 1, wherein the first field value describes, by text, content of the portion of non-text machine data associated with the first event.

6. The method of claim 1, wherein the non-text machine data comprises an image, and the first field value represents an object identified in the image based on object recognition.

7. The method of claim 1, wherein the portion of non-text machine data is a frame grab of a video sequence of a video file, a subset of frames of a video sequence of a video file, a clip of audio from an audio file or video file, one or more images from a collection of still images, or a cropped image of an image file.

8. The method of claim 1, wherein the correlation corresponds to a join command of the query and the at least one criterion is of the join command and comprises a field for a join operation that combines the first event with the second event based on respective values of the field.

9. The method of claim 1, wherein the dataset comprises the first event and the second event.

10. The method of claim 1, wherein the executing of the query combines at least the first event and the second event resulting in a merged event, the merged event being included in the dataset.
2. The method of claim 1, wherein the annotation comprises a field value of a field associated with the first event and the correlation comprises matching the field value of the field associated with the first event to a field value of the field associated with the second event based on the at least one criterion comprising the field specified in the query.

3. The method of claim 1, wherein the executing of the query is on a keyword index of the events, the keyword index comprising at least one entry generated from the annotation and the at least one criterion comprises a match to a keyword of the keyword index in order to be satisfied.

4. The method of claim 1, wherein each event in the first dataset of events, comprises a timestamp corresponding to the portion of non-text machine data associated with the event.

5. The method of claim 1, wherein the portion of raw machine data of the events of the second dataset comprises log data.

6. The method of claim 1, wherein the automatically generating annotations includes processing the portion of non-text machine data to identify and textually label the content of the portion of non-text machine data.

7. The method of claim 1, wherein the non-text machine data comprises an image, and the automatically generating annotations comprises processing the non-text machine data using object recognition to identify an object in the image, wherein the text represents the object identified in the image based on the object recognition.
8. The method of claim 1, wherein the portion of non-text machine data is a frame grab of a video sequence of a video file, a subset of frames of a video sequence of a video file, a clip of audio from an audio file or video file, one or more images from a collection of still images, or a cropped image of an image file.

9 The method of claim 1, wherein the generating of the first dataset of events incorporates the annotations into the events of the first dataset.

10. The method of claim 1, wherein the automatically generating annotations is performed at a query time in the executing of the query.

11. The method of claim 1, wherein the correlation corresponds to a join command of the query and the at least one criterion is of the join command and comprises a field for a join operation that combines the first event with the second event based on respective values of the field.

12. The method of claim 1, wherein the correlated dataset comprises the first event and the second event based on the correlation.

13. The method of claim 1, wherein the executing of the query combines at least the first event and the second event resulting in a merged event based on the correlation of the first event with the second event, the merged event being included in the correlated dataset.

14. The method of claim 1, wherein each event in the first dataset includes a link to the portion of non-text machine data associated with the event, and the automatically generating annotations accesses the portion of non-text machine data using the link.

15. The method of claim 1, wherein the displayed data comprises at least some of the non-text machine data associated with the correlated dataset.

16. The method of claim 1, wherein the correlation is performed in response to a correlation command specified in the query.

17. The method of claim 1, wherein the automatically generating annotations of the non-text machine data is performed in response to an annotation command specified in the query.

18. The method of claim 1, further comprising storing the generated events of the first dataset in a field-searchable data store that is accessed in the executing of the query.



Application
Patent
11. One or more computer-readable media storing instructions thereon that, when executed by one or more processors, cause the one or more processors to perform operations comprising:
determining a first dataset of events, each event corresponding to a portion of non-text machine data, the non-text machine data comprising images, video, audio, or a combination thereof;
determining a second dataset of events, each event including a portion of raw machine data in textual form and produced by a component within an information technology environment and associated with a timestamp;
executing a query on the first dataset of events and the second dataset of events, the executing including determining a dataset that satisfies the query from the first dataset of events and the second dataset of events based on determining that a first field value associated with a first event of the first dataset and a second field value associated with a second event of the second dataset satisfy at least one criterion on which the first event is correlated with the second event, the at least one criterion specified by the query; and
causing display of data corresponding to the dataset on a client device.
19. One or more computer-readable media storing instructions thereon that, when executed by one or more processors, cause the one or more processors to perform operations comprising:
generating a first dataset of events, each event generated in association with a portion of non-text machine data, the non-text machine data comprising images, video, audio, or a combination thereof;
generating a second dataset of events, each event including a portion of raw machine data in textual form and produced by a component within an information technology environment and associated with a time stamp;
automatically generating annotations of the non-text machine data, each annotation being associated with an event of the first dataset and describing, by text, content of the portion of non-text machine data associated with the event;
executing a query on the first dataset of events and the second dataset of events, the executing including- a correlation of a first event of the first dataset with a second event of the second dataset based on determining that at least a portion of the annotation associated with the first event satisfies at least one criterion specified by the query on which the first event is correlated with the second event;
determining that at least one value that corresponds to a sub-portion of the portion of raw machine data of the second event satisfies the at least one criterion specified by the query to generate a correlated dataset from a subset of the first dataset of events and the second dataset of events that satisfy the query; and
causing display of data corresponding to the correlated dataset on a client device.







Application
Patent
12. The one or more computer-readable media of claim 11, wherein the first events includes a link to the portion of non-text machine data associated with the event, and the portion of non-text machine data is accessed for the display using the link.

13. The one or more computer-readable media of claim 11, wherein the display includes at least some of the portion of non-text machine data and one or more field values associated with the second event.

14. The one or more computer-readable media of claim 11, wherein the first event is correlated with the second event based at least on matching the first field value of a field to the second field value of the field based on the at least one criterion comprising the field specified in the query.

15. The one or more computer-readable media of claim 11, wherein the first field value describes, by text, content of the portion of non-text machine data associated with the first event.
20. the one or more computer-readable media of claim 19, wherein the at least one of the annotations comprises a field value associated with the first event and the correlation comprises matching the field value associated with the first event to a field value associated with the second event.

21. The one or more computer-readable media of claim 19, wherein the executing of the query is on a keyword index of the events, the keyword index comprising at least one entry generated from the annotation and the at least one criterion comprises a match to a keyword of the keyword index in order to be satisfied.

22. The one or more computer-readable media of claim 19, wherein each event in the first dataset of events comprises a timestamp corresponding to the portion of non- text machine data associated with the event.

23. The one or more computer-readable media of claim 19, wherein the portion of raw machine data of the events of the second dataset comprises log data.

24. the one or more computer-readable media of claim 19, wherein the automatically generating annotations includes processing the portion of non-text machine data to identify and textually label the content of the portion of non-text machine data.



Application
Patent
16. A computer-implemented system comprising:
one or more processors; and
one or more computer-readable media storing instructions thereon that, when executed by the one or more processors, cause the one or more processors to perform operations comprising:
determining a first dataset of events, each event corresponding to a portion of non-text machine data, the non-text machine data comprising images, video, audio, or a combination thereof;
determining a second dataset of events, each event including a portion of raw machine data in textual form and produced by a component within an information technology environment and associated with a timestamp;
executing a query on the first dataset of events and the second dataset of events, the executing including determining a dataset that satisfies the query from the first dataset of events and the second dataset of events based on determining that a first field value associated with a first event of the first dataset and a second field value associated with a second event of the second dataset satisfy at least one criterion on which the first event is correlated with the second event, the at least one criterion specified by the query; and
causing display of data corresponding to the dataset on a client device.
25. A computer-implemented system comprising:
one or more processors; and
one or more computer-readable media storing instructions thereon that, when executed by the one or more processors, cause the one or more processors to perform operations comprising:
generating a first dataset of events, each event generated in association with a portion of non-text machine data, the non-text machine data comprising images, video, audio, or a combination thereof;
generating a second dataset of events, each event including a portion of raw machine data in textual form and produced by a component within an information technology environment and associated with a time stamp;
automatically generating annotations of the non-text machine data, each annotation being associated with an event of the first dataset and describing, by text, content of the portion of non-text machine data associated with the event;
executing a query on the first dataset of events and the second dataset of events, the executing including- a correlation of a first event of the first dataset with a second event of the second dataset based on determining that at least a portion of the annotation associated with the first event satisfies at least one criterion specified by the query on which the first event is correlated with the second event;
determining that at least one value that corresponds to a sub-portion of the portion of raw machine data of the second event satisfies the at least one criterion specified by the query to generate a correlated dataset from a subset of the first dataset of events and the second dataset of events that satisfy the query; and
causing display of data corresponding to the correlated dataset on a client device.



Application
Patent
17. The system of claim 17, wherein the first events includes a link to the portion of non-text machine data associated with the event, and the portion of non-text machine data is accessed for the display using the link.

18. The system of claim 17, wherein the display includes at least some of the portion of non-text machine data and one or more field values associated with the second event.

19. The system of claim 17, wherein the first event is correlated with the second event based at least on matching the first field value of a field to the second field value of the field based on the at least one criterion comprising the field specified in the query.

20. The system of claim 17, wherein the first field value describes, by text, content of the portion of non-text machine data associated with the first event.
26. The system of claim 25, wherein the at least one of the annotations comprises field value associated with the first event and the correlation comprises matching the field value associated with the first event to a field value associated with the second event.

27. The system of claim 25, wherein the executing of the query is on a keyword index of the events, the keyword index comprising at least one entry generated from the annotation and the at least one 

28. The system of claim 25, wherein each event in the first dataset of events comprises a timestamp corresponding to the portion of non-text machine data associated with the event.

29. The system of claim 25, wherein the portion of raw machine data of the events of the second dataset comprises log data.

30. The system of claim 25, wherein the automatically generating annotations includes processing the portion of non-text machine data to identify and textually label the content of the portion of non-text machine data.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 8-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dow US 2004/0221311
As to claim 1, Dow discloses a computer-implemented method comprising: determining a first dataset of events, each event corresponding to a portion of non-text machine data, the non-text machine data comprising images, video, audio, or a combination thereof” (see [0044], [0071]-[0072], providing automatic detection of audio and/or video events in a video signal or data stream by generating a fixed size record containing the time of arrival of each GOP is received of one or more types of events in video data);
determining a second dataset of events, each event including a portion of raw machine data in textual form and produced by a component within an information technology environment and associated with a timestamp (see [0054] and [0078], collecting usage from DVRs on the network to provide aggregated program statistics and feature usage information also collect event pattern data and provide a daily upload of usage logs reflecting events and event patterns detected in recorded content and the use of enhanced navigation features during content playback)
executing a query on the first dataset of events and the second dataset of events, the executing including determining a dataset that satisfies the query from the first dataset of events and the second dataset of events based on determining that a first field value associated with a first event of the first dataset and a second field value associated with a second event of the second dataset satisfy at least one criterion on which the first event is correlated with the second event, the at least one criterion specified by the query (see [0075] and [0136], receive an event flag, a luminance valine, or a maximum and minimum audio value for a particular field, frame, GOP, or time point in the video data stream by evaluating the received data to determine whether it meets threshold criteria for an event, and wherein the threshold criteria includes predefined values for both the event data and the event time); and
causing display of data corresponding to the dataset on a client device (see [0036], an index screen is provided to include an indicator that points to a single segment and allow the user to use curser buttons to select an indicated segment among the listed segments, wherein the selected segment is correlated through the index file with a particular location in the content file corresponding to the beginning of that segment and [0065]-[0066], displays additional information regarding a currently selected entry. Here, it displays recording quality and other information about the current program for entry, "The Simpsons."}.

As to claim 2, Dow discloses the method of claim 1, wherein the first events includes a link to the portion of non-text machine data associated with the event, and the portion of non-text machine data is accessed for the display using the link (see3 [0037], where captions correspond to the segments within the presentation that are identifiable from content index associated with the presentation, such as an index file).

As to claim 3, Dow discloses the method of claim 1, wherein the display includes at least some of the portion of non-text machine data and one or more field values associated with the second event. (4) (see [ODLTE, utilize a content- based index that defines segments within a video presentation).

As to claim 4, Dow discloses the method of claim 1, wherein the first event is correlated with the second event based at least on matching the first field value of a field to the second field value of the field based on the at least one criterion comprising the field specified in the query (see [0065], and [0130], navigation function may also include logic for jumping between segments using previous or next commands or through the entry of numbers or other identifiers associated with the segments).

As to claim 5, Dow discloses the method of claim 1, wherein the first field value describes, by text, content of the portion of non-text machine data associated with the first event (see [0045], utilizing a time based index of stored video content).

As to claim 8, Dow discloses the method of claim 1, wherein the correlation corresponds to a join command of the query and the at least one criterion is of the join command and comprises a field for a join operation that combines the first event with the second event based on respective values of the field (see [0065], and [0007]. content area lists the available programs in the selected category, including the shown entries 408a-f, While in the content area, the user navigates among the available programs using conventional remote control and display signals such as a cursor that moves in response to directional commands and that either automatically selects the underlying entry or does so in response to a selection signal based on an evaluation of the received data to determine whether it meets threshold criteria for an event., wherein a threshold criteria includes predefined values for both the event data and the event time).

As to claim 9, Dow discloses the method of claim 1, wherein the dataset comprises the first event and the second event (see [0045], utilizing a time-based index of stored video content).


As to claim 10, Dow discloses the method of claim 1, wherein the executing of the query combines at least the first event and the second event resulting in a merged event, the merged event being included in the dataset. (see [0011], utilizing a content based index that defines segments within a video presentation).

As to claim s 12-15, claims 12-15 are computer readable media having stored therein instructions for executing the method of claims 2-5 and 8-10 above. They are therefore rejected under the same rationale.

As to claim s 17-20, claims 17-20 are system for performing the method of claims 2-5 and 8-10 above. They are therefore rejected under the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Dow US 2004/0221311 in view of Kahn US 2002/0143531
As to claim 6, Dow discloses the invention as claimed, except for the claimed wherein the non-text machine data comprises an image, and the first field value represents an object identified in the image based on object recognition.
On the other hand, Kahn discloses the method of claim 1, wherein the non-text machine data comprises an image, and the first field value represents an object identified in the image based on object recognition (see paragraph [0039], where If, no closed caption data is included in the television signal then, the SRM (Speech Recognition Module) is used to derive closed caption information from the audio signal).
Therefore, it would have been obvious to one having ordinary skill in the art before the invention was made to have modified the system of Dow to use an object recognition, in the same conventional manner as disclosed by Kahn in order to filter and parse the non-text machine data.

As to claim 7, Dow discloses the invention as claimed, except for the claimed wherein the portion of non-text machine data is a frame grab of a video sequence of a video file, a subset of frames of a video sequence of a video file, a clip of audio from an audio file or video file, one or more images from a collection of still images, or a cropped image of an image file.
On the other hand, Kahn discloses the method of claim 1, wherein the portion of non-text machine data is a frame grab of a video sequence of a video file, a subset of frames of a video sequence of a video file, a clip of audio from an audio file or video file, one or more images from a collection of still images, or a cropped image of an image file (see Kahn. paragraph [0011], whore FRG. 1 is a high level block diagram of an integrated receiver decoder (IRD) that receives television signal and provides audio and video information for presentation to viewer).
Therefore, it would have been obvious to one having ordinary skill in the art before the invention was made to have modified the system of Dow to use an object recognition, in the same conventional manner as disclosed by Kahn in order to filter and parse the non-text machine data.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Syed et al., article entitled “The Future Revolution on Big Data” (2013) (involved in a Big data is a collection of data sets so large and complex that it becomes difficult to process using on-hand database management tools or traditional data processing applications. Big data is data that exceeds the processing capacity of conventional database systems. The data is too big, moves too fast, or doesn‟t fit the strictures of your database architectures. To gain value from this data, you must choose an alternative way to process it. The value of big data to an organization falls into two categories: analytical use, and enabling new products. Big data analytics can reveal insights hidden previously by data too costly to process, such as peer influence among customers, revealed by analyzing shoppers‟ transactions, social and geographical data. Being able to process every item of data in reasonable time removes the troublesome need for sampling and promotes an investigative approach to data, in contrast to the somewhat static nature of running predetermined reports).

Lemoudden et al., article entitled “Managing cloud-generated logs using big data technologies” (2016) (involved in Cloud computing is a fast-growing paradigm that has forcefully emerged and established itself in the next generation of IT industry and business, performing massive-scale and complex computing. As cloud technology adoption continues to progress, massive growth in the scale of data generated through cloud computing has been observed. A large part of that data has been machine-generated log data; it is generated at every layer and component within the cloud information technology ecosystem that spans a range of IT functions from storage and computation to networking and application services. Log files are essential for enterprise-level monitoring, troubleshooting, security, debugging, compliance, etc. We argue that cloud computing is in need of a new methodology for recording, managing, storing and analyzing the log data that is generated by the cloud infrastructure, based on big data technologies, allowing for the access to a wealth of knowledge that can contribute to its own advancement. Our paper discusses and expands existing standard log management solutions to design new methods of exploiting the unstructured log data in order to gain unprecedented insights).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032. The examiner can normally be reached Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                            June 16, 2022